Exhibit 10.08
(HEARTWARE LOGO) [c12630c1263000.gif]
December ___, 2010
We would like to clarify certain terms of the employment letter (the
“Agreement”), between you and HeartWare, Inc. (the “Company”), to reflect the
parties’ original intent to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and one additional
matter concerning indemnification, as follows:
1. Timing of Severance Pay After Execution of a Release. If under the terms of
the Agreement the execution of a general release of claims is a condition to
your receiving severance or other benefits under the Agreement, the Company will
provide you with the form of release agreement within seven days after your
separation from service. To be entitled to the severance or other benefits, you
must execute and deliver to the Company the release agreement on or before the
last day of the minimum required waiver consideration period provided under the
Age Discrimination in Employment Act or other applicable law. If you timely
deliver an executed release agreement to the Company, and you do not revoke the
release agreement during the minimum revocation period required under applicable
law, the severance or other benefits shall be paid or commence being paid, as
specified in the Agreement, on the date the release agreement becomes effective.
If, however, the period during which you have discretion to execute or revoke
the release agreement straddles two calendar years, the severance or other
benefits shall be paid or commence being paid, as applicable, as soon as
practicable in the second of the two calendar years, regardless of within which
calendar year you actually deliver the executed release agreement to the
Company, subject to the release agreement first becoming effective. Consistent
with Section 409A, you may not, directly or indirectly, designate the calendar
year of payment. Nothing in this letter agreement shall be construed to alter
the terms of the Agreement that condition your entitlement to any severance or
other benefits upon your compliance with the restrictive covenants and any other
terms and conditions specified in the Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Indemnification. Except in the case of negligence, fraud, embezzlement or
misrepresentation the Company hereby agrees to indemnify and hold harmless
Executive to the fullest extent permitted by Section 145 of the Delaware General
Corporation Law and to cause any parent or subsidiary of the Company (including,
without limitation, the Parent) to indemnify and hold you harmless to the
fullest extent permitted by the provisions of the laws of the jurisdiction of
its incorporation against any liability, loss or expense (including reasonable
attorney’s fees and costs incurred in defense of such claims) incurred in
connection with the your services as an officer or director of the Company or
any of its subsidiaries or affiliates, including the Parent, if in each of the
foregoing cases, (i) you acted in good faith and in a manner you believed to be
in, or not opposed to, the best interests of the Company, and, with respect to
any criminal proceeding, had no reasonable cause to believe your conduct was
unlawful, and (ii) your conduct did not constitute gross negligence or willful
or wanton misconduct. Without limitation of the foregoing, this paragraph shall
be deemed to grant to the you the rights to indemnification provided by the
Company’s and the Parent’s certificate of incorporation and by-laws, as
currently constituted, regardless of any subsequent amendment or modification of
the applicable provisions of such instruments, with such provisions being deemed
incorporated herein by reference. The Company shall advance or cause its
subsidiaries to advance all expenses (including all reasonable legal fees and
expenses) reasonably incurred by you in defending any such claim, action or
proceeding, whether civil, administrative, criminal or otherwise, brought
against you in your capacity as an officer of director of the Company or any of
its subsidiaries or affiliates, including the Parent, to the fullest extent
permitted under applicable law, provided Executive provides an undertaking
pursuant to which he agrees to repay all such advances if it is ultimately
determined that you are not entitled to indemnification under the circumstances.
Notwithstanding anything else contained in this letter agreement or the
Agreement, the above shall not apply where the liability, loss or expense
(including reasonable attorney’s fees and costs incurred in defense of such
claims) incurred by you arise as a result, directly or indirectly, of any claim
or action taken against you by the Company, the Parent or any of their
respective subsidiaries or affiliates.
3. Relocation Benefit. You shall be entitled to reimbursement of the relocation
costs specified in Clause 5 of the Agreement only to the extent such costs are
incurred no later than the end of the second calendar year after the calendar
year in which your separation from service occurs. To the extent incurred, those
relocation costs shall be reimbursed by the Company within 30 days after receipt
of appropriate documentation and in no event later than the end of the third
calendar year after the calendar year of your separation from service. In
addition, any payment due under Clause 5(b) of the Agreement shall be made as
soon as practicable after your separation from service, but in all events within
30 days after such separation. [THIS SECTION 3 APPLIES TO MR. MCINTYRE ONLY]
4. No Other Changes. You agree that the terms and conditions of the Agreement,
to the extent not modified hereby, will continue to apply as specified in the
Agreement.

 

 



--------------------------------------------------------------------------------



 



* * * *
To indicate your acceptance of these updated terms and conditions of your
employment, please sign and return one copy of this letter to me by no later
than December 31, 2010.

            Sincerely,

HEARTWARE, INC.
      By:           Name:           Title:        

Agreed to and accepted:

     
 
Write Name:
   

 

 